Citation Nr: 0002389	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-26 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had a period of active honorable service from May 
1971 to March 1973.  He had another period of service from 
February 1974 to September 1975 that was terminated by a 
discharge under other than honorable conditions.  This is an 
appeal from an April 1997 rating action by the Department of 
Veterans Affairs (VA) Regional Office Los Angeles, 
California, which denied entitlement to service connection 
for post-traumatic stress disorder.  

In July 1997 the veteran testified at a hearing at the 
regional office before a regional office hearing officer.  In 
July 1999 he testified at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the regional 
office.  The case is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  A psychiatric disability, including post-traumatic stress 
disorder, was not demonstrated during the veteran's active 
military service.  

3.  Psychiatric disabilities, variously diagnosed, were 
initially demonstrated many years after the veteran's 
discharge from service.  

4.  The evidence does not establish that the veteran 
currently has post-traumatic stress disorder or any other 
acquired psychiatric disorder which can be associated with 
his military service or any verified incident in service.  




CONCLUSION OF LAW

The veteran does not have a psychiatric disability, including 
post-traumatic stress disorder, that was incurred in or 
aggravated during service.  A psychosis, if present, may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  Background

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.  

The veteran's service records reflect that he served in the 
Republic of Vietnam from May 1972 to February 1973.  His 
military occupational specialty was that of a military 
policeman.  His decorations include the Vietnam Service Medal 
and Vietnam Campaign Medal.  He was a member of the 146th 
Signal Company.  

The veteran's initial claim for service connection for post-
traumatic stress disorder was submitted in June 1992.  He was 
asked by the regional office to provide information regarding 
stressors during service.  He was also scheduled for a VA 
psychiatric examination.  Because he did not provide the 
requested information regarding stressors and did not report 
for the examination his claim was classified as denied or 
abandoned.  38 C.F.R. § 3.158.  

In February 1996 the veteran advised the regional office that 
he was currently incarcerated in a State prison.  In November 
1996 he reopened his claim for service connection for post-
traumatic stress disorder.  

The regional office later received medical records from the 
State prison reflecting that the veteran was seen in April 
1995 with complaints of nightmares and mood swings.  He 
complained of nightmares since his return from Vietnam.  It 
was noted that he had used various drugs.  Various findings 
were recorded on mental status examination.  Diagnoses were 
made of polysubstance abuse, substance-induced mood disorder 
and personality disorders.  When he was seen in July 1995 it 
was indicated that paranoid schizophrenia should be ruled 
out.  Possible post-traumatic stress disorder was also 
indicated.  

The veteran was afforded a VA psychiatric examination in 
January 1997.  He had recently completed 22 months in prison 
and had not been employed since 1986 when he terminated his 
employment due to multiple problems including addiction.  He 
had been in and out of jail from 1975 until recently for 
drug-related offenses.  He claimed that he had been sober 
since July 1993.  He had had multiple psychiatric 
hospitalizations and participated in post-traumatic stress 
disorder groups.  A summary of the veteran's VA psychiatric 
hospitalization in October and November 1996 noted that the 
veteran had come to the VA through a homeless program 
referral.  The discharge diagnoses from the hospital included 
schizo-affective disorder in remission, severe narcotics 
dependence and post-traumatic stress disorder.  

On mental status examination the veteran was oriented in all 
three spheres.  He stated that he had frequent visions of a 
friend who had died in his arms in Vietnam and he relived 
that experience.  He related that he had been in Vietnam from 
1972 until 1973 and had been a military policeman and guarded 
a perimeter.  He helped with radar installation and guarded 
aircraft.  He had fired a weapon in a combat situation and 
had been under enemy fire.  He had been exposed to dead and 
wounded men on a daily basis.  He claimed that he had 
frequently been in jeopardy of injury or death.  When a 
service acquaintance was killed in a bunker while he was a 
short distance away he went and held him and tried to console 
him.  The acquaintance died in his arms.  He described 
frightening situations in which ammunition dumps were blown 
up.  He reported daily rocket attacks over a two-month 
period.  

The veteran's symptoms included persistently reexperiencing 
events, persistent avoidance of associated stimuli and 
persistent symptoms of increased arousal.  A psychological 
profile was of questionable validity although the alternative 
hypothetical explanations for the high score included severe 
psychopathology.  Diagnoses were made of chronic post-
traumatic stress disorder, schizo-affective disorder in some 
remission with medication, alcohol and cocaine dependence in 
full remission since 1993 and antisocial personality by 
history.  

The regional office later received a report of the veteran's 
VA hospitalization of October and November 1996.  He had been 
released from prison on parole the day prior to seeking 
admission and had sought admission initially because he was 
homeless and had no income and was afraid of resuming heavy 
drug abuse.  He complained of Vietnam combat flashbacks and 
nightmares.  He reported a long-standing history of clear 
manic and psychotic episodes as well as clear episodes of 
depression.  He had been diagnosed as suffering from 
schizophrenia for many years and had gone through many 
alcohol and drug treatment programs.  He had a history of 
violence and had been in jail on many occasions.  The 
discharge diagnoses included bipolar disorder with psychosis, 
in remission, drug dependency, in remission, post-traumatic 
stress disorder and antisocial personality disorder.  

In March 1997 the veteran provided a statement regarding 
stressors which occurred during service.  While serving with 
the 146th Signal Company in Pleiku, South Vietnam, beginning 
in June 1972 he had had stressful and life-threatening 
experiences.  In July 1972 his unit had been involved in a 
firefight with enemy forces.  The enemy had been successful 
in blowing up a nearby ammunition depot.  He related that 
combat action with enemy forces was a common every-day 
occurrences as was small arms fire and rocket and mortar 
attacks.  He witnessed the wounding of a fellow soldier and 
gave him moral support until medical personnel had been able 
to medivac him out of the country.  

During September and October 1972 his duties were to provide 
perimeter security at a radar site.  The site had been on the 
top of a remote mountain and was an extremely stressful and 
life-threatening assignment for him.  While stationed on top 
of the mountain he frequently experienced enemy small arms 
fire and rocket and mortar attacks.  The veteran further 
related that during a cease-fire agreement in 1972 he was 
stationed at Da Nang Air Force Base and the whole area was 
experiencing rocket and mortar attacks.  During January 1973 
they experienced a large number of attacks.  

During the course of the hearing on appeal conducted in July 
1997, the veteran related that Saigon had been fairly quiet, 
but after his transfer to Pleiku in the Central Highlands, he 
had experienced combat with fire from snipers and they had to 
be aware of booby traps and land mines.  They also had mortar 
attacks.  An acquaintance of the veteran had been killed in a 
bunker a short distance away from the veteran.  

The regional office later received a report of the veteran's 
VA hospitalization in December 1996 when diagnoses were made 
including diabetic keto-acidosis secondary to diabetes 
mellitus, history of bipolar disorder and history of positive 
hepatitis-C.  A VA patient discharge information form dated 
in July 1997 reflects diagnoses including post-traumatic 
stress disorder.  

In July 1997 the U.S. Army and Joint Services Environmental 
Support Group (now the U.S. Armed Services Center for 
Research of Unit Records) provided documents including a unit 
history of the 146th Signal Company covering the period from 
March 1965 to April 1972.  They were unable to document the 
destruction of any ammunition dumps during the veteran's tour 
in the Pleiku area.  They were also unable to document the 
acquaintance listed by the veteran being killed in action 
during the time frame of the veteran's tour in Vietnam.  U.S. 
Army casualty files indicated that an individual with the 
same name had been killed in action by rocket and mortar 
fire, but that happened in July 1969.  

During the July 1999 hearing before the Board, the veteran 
related that he had checked the Vietnam Wall and the name of 
his acquaintance was not on the wall.  He had always assumed, 
because of the nature of the acquaintance's injuries that he 
had died.  He had seen many casualties with chest wounds who 
were bleeding profusely and he had assumed that they had died 
because they were never seen again.  His acquaintance had had 
chest wounds and had been bleeding.  The veteran stated that 
while taking supplies to various units they would always be 
attacked. They had always sustained some casualties on those 
patrols.  He still reminisced about events that occurred in 
Vietnam.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  Where the veteran did not serve 
in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70 
(1994).  

In this case, the veteran's military occupational specialty 
was that of a military policeman but his service records do 
not substantiate that he served in combat.  His active 
service military personnel records file does not reflect the 
award of any combat decorations.  His active service 
personnel records do indicate that he received the Vietnam 
Service Medal and Vietnam Campaign Medal among other 
decorations; however, the criteria for those medals do not 
include being engaged in combat.  Thus, the veteran's 
uncorroborated statements regarding claimed stressors during 
service, of themselves, cannot be accepted as establishing 
the presence of such stressors in service.  In particular, 
the wounding or death of the service acquaintance as reported 
by the veteran has not been verified.  

The record reflects that when the veteran was afforded the VA 
psychiatric examination in January 1997 the diagnoses 
included post-traumatic stress disorder; however, that 
diagnosis was based on the stressors reported by the veteran 
which, as indicated previously, have not been substantiated.  
Further, other psychiatric conditions including a psychosis 
and personality disorder were diagnosed when the veteran was 
hospitalized by the VA from October to November 1996.  Post-
traumatic stress disorder was also included as a diagnosis; 
however, that diagnosis was made based on the veteran's 
reports of flashbacks and nightmares of Vietnam combat 
experiences which have not been verified.  

In the Board's judgment, the evidence of record is 
insufficient to establish that the veteran currently has 
post-traumatic stress disorder or that the other diagnosed 
psychiatric conditions either became manifest in service or 
were otherwise a result of any incident of service or, in the 
case of a psychosis, became manifest to the required degree 
within one year following the veteran's separation from 
service.  Accordingly, it follows that entitlement to service 
connection for a psychiatric disability, including post-
traumatic stress disorder, is not in order.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

